Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 20, 2017

                                       No. 04-17-00051-CV

      Bertha Ines TORRES, Individually for the Wrongful Death of Benjamin Torres, as
Representative of the Estate of Benjamin Torres, Deceased, and as Next Friend of Michael Rene
         Torres, Rose Marie Torres, and Joaquin Gael Torres, Minor Children; et. al,
                                          Appellants

                                                  v.

              UPPER VALLEY HELPSOURCE, INC. and TIBH Industries, Inc.,
                                 Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 17-02-56845-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
       On April 12, 2017, the parties filed a joint motion to abate this appeal pending attempts to
resolve this matter through alternative dispute resolution. The motion to abate was granted and
Appellant was ordered to file either a motion to dismiss the appeal or a motion to reinstate this
appeal no later than July 18, 2017.
       On July 18, 2017, Appellant filed a motion for extension of time until July 25, 2017, to
allow the mediation negotiations to continue. Appellant’s motion is GRANTED. Appellant is
ordered to file either a motion to dismiss or a motion to reinstate this appeal no later than July 25,
2017.
                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.


                                                       ___________________________________
                                                       Luz Estrada
                                                       Chief Deputy Clerk